DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claim 1 are amended due to Applicant's amendment dated 10/20/2021.  Claims 1-20 are pending.
Response to Amendment

The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 10/20/2021. The rejection is withdrawn.
The rejection of claims 1-8, 10-15, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”) as evidenced by “Effects of tertiary butyl overcome due to the Applicant’s amendment dated 10/20/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 18 under 35 U.S.C.(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”) is overcome due to the Applicant’s amendment dated 06/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”) in view of “Up-conversion Intersystem Crossing Rtaes in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”) and “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”) is overcome due to the Applicant’s amendment dated 06/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”) in view of “Up-conversion Intersystem Crossing Rtaes in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”), CN 106316924 overcome due to the Applicant’s amendment dated 10/20/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over “Dual enhancement of electroluminescence efficiency and operational stability by rapid upconversion of triplet excitons in OLEDs” by Furukawa et al. (“Furukawa”) in view of “Up-conversion Intersystem Crossing Rtaes in Organic Emitters for Thermally Activated Delayed Fluorescence: Impact of the Nature of Singlet vs Triplet Excited States” by Pralok et al. (“Pralok”), “Sterically shielded blue thermally activated delayed fluorescence emitters with improved efficiency and stability” by Zhang et al. (“Zhang”), CN 106316924 A—machine translation herein known as “Duan-MT”—and “Anthracene derivatives for stable blue-emitting organic electroluminescence devices” by Shi et al. (“Shi”) is overcome due to the Applicant’s amendment dated 06/14/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
	
Response to Arguments
Applicant’s arguments on pages 27-32 of the reply dated 10/20/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Nasu et al. WO 2017115834 A1, using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation. Supporting evidence provided by Higuchi, Takahiro, Hajime Nakanotani, and Chihaya Adachi. "High-efficiency organic light-emitting diodes with blue fluorescent emitter." Solid-State and Organic Lighting. Optical Society of America, 2014. (“Higuchi”); Shin, Hyun, et al. "Sky‐blue phosphorescent OLEDs with 34.1% external quantum efficiency using a low refractive index electron transporting layer." Advanced Materials 28.24 (2016): 4920-4925. (“Shin”); and Kim et al. US 2020/0185632 A1 (“Kim”).
Regarding claims 1-7, 9-13, Tanaka teaches an organic EL device having at least an emissive layer between a pair of electrodes made up of an anode and a cathode, wherein the emissive layer includes: a host layer made of a host material; an assistant dopant layer which is adjacent to the host layer and where an assistant dopant made of a thermally activated delayed fluorescence (TADF) material and the host material are intermingled within a plane; and a light-emitting dopant layer which is adjacent to the assistant dopant layer where a light-emitting dopant made of a fluorescent material emitting light being excited by the assistant dopant and the host material are intermingled within a plane (¶ [0010]).
Tanaka teaches the emissive layer of the organic EL device can be formed relatively easily in which respective materials can be brought closer to each other, thus allowing for the expectation of improved light emission efficiency (¶ [0009]). 
Tanaka teaches examples of the light-emitting dopant including TBPe, among others (¶ [0049]). TBPe is a perylene-containing compound, as evidenced by the structure shown by Higuchi 
    PNG
    media_image1.png
    173
    170
    media_image1.png
    Greyscale
 (Higuchi, pg. 2, Figure 2). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select TBPe as the light-emitting dopant, because it would have been choosing from a list of suitable dopants, which would have  
Tanaka teaches the assistant dopant is made of a TADF material and teaches examples of such compounds but does not teach the assistant dopant is limited to such examples (¶ [0048]). 
Nasu teaches the use of a compound capable of emitting delayed fluorescent light as a light-emitting material can provide an organic light-emitting device having a high light emission efficiency, wherein the compound is represented by general formula (1) 
    PNG
    media_image2.png
    133
    128
    media_image2.png
    Greyscale
(¶ [0008]-[0009]). Nasu teaches specific examples of a compound represented by general formula (1), including compound 816, wherein R1, R2, R4, and R5 are represented by D38 and R3 is H (pg. 14), wherein D38 has the structure 
    PNG
    media_image3.png
    132
    197
    media_image3.png
    Greyscale
(pg. 8). Nasu additionally teaches a compound represented by general formula (1) may be used as an assist dopant (¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) as the assistant dopant in the organic EL device of Tanaka, based on the teaching of Nasu.  The motivation 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically choose compound 816, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the assistant dopant in the emissive layer of the organic EL device of Tanaka in view of Nasu and possessing the benefits taught by Tanaka and Nasu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising assistant dopants represented by general formula (1) having the benefits taught by Nasu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claims 1-4, compound 816 has the structure 
    PNG
    media_image4.png
    574
    686
    media_image4.png
    Greyscale
which reads on the claimed Formula 1 wherein:
A1 is a C6 carbocyclic group comprising one cyano group;
D1
d1 is represented by 4 and groups D1 are identical to each other;
B1 and B2 are each independently a benzene group;
X1 is a single bond;
L1 is a single bond;
a1 is an integer of 1;
R1 to R5 and R10 are not required to be present;
b1, b2 and b10 are 0;
Z1 and Z2 are each independently –C(Q407)(Q408)(Q409);
Q401 to Q406  are not required to be present and Q407 to Q409 are each independently a C1 alkyl group (CH3); 
c1 and c2 are each independently an integer of 1; and
the sum of c1 and c2 is 2.
Compound 816 meets (i) through (vii) of the proviso. As the light-emitting dopant is a perylene-containing compound, all the limitations of the proviso are met.
Per claim 5, compound 816 reads on the claimed Formula 1-4 wherein: 
D11 to D14 is represented by Formula 2-1, and D15 is not required to be present;
X11 is C(CN);
X12 is C(R13);
R13 is hydrogen; and
X13 and R14 are not required to be present.
Per claim 6, compound 816 reads on the claimed Formula 3-1 wherein X1 is a single bond, and X2, X3, and R6 to R9
Per claim 7, compound 816 reads on the claimed Formula 2-1(1) wherein: X1, L1, a1, R1, R2, Z1, and Z2 are the same as described above, b13 and b23 are each 0, and X2, X3, R6 to R9, b24, b15, and b25 are not required to be present.
Per claim 9, compound 816 reads on the claimed Compound AD3.
Per claims 10-11, TBPe is a condensed cyclic group-containing compound, and is specifically a perylene-containing compound.
Per claims 12-13, the light-emitting dopant TBPe
    PNG
    media_image1.png
    173
    170
    media_image1.png
    Greyscale
reads on the claimed Formula 501A wherein:
Ar501 is a perylene group;
R511 is hydrogen;
xd5 is 8;
Z11 is –C(Q407)(Q408)(Q409);
Q407 to Q409 are each independently a C1 alkyl group (CH3); 
xd4 is 4; and
L501 to L503, xd1 to xd3, R501 to R502, and Q501 to Q503 are not required to be present.
Regarding claim 8, Tanaka in view of Nasu teach the organic EL device of claim 1, as described above. 
Tanaka in view of Nasu appears silent with respect to the property of a difference between a singlet energy level and a triplet energy level of compound 816 being 0.5 eV or less.
The instant specification recites that a difference between a singlet energy level and a triplet energy level of the auxiliary dopant may be 0.5 eV or less, wherein specific examples of the auxiliary 
Regarding claims 14-15, Tanaka in view of Nasu teach the organic EL device of claim 1, as described above. 
Tanaka teaches examples of the host material, including mCBP (¶ [0047]), which has the structure of 
    PNG
    media_image5.png
    113
    208
    media_image5.png
    Greyscale
as evidence by Shin (pg. 4922, Fig. 2a). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select mCBP as the host material, because it would have been choosing from a list of suitable hosts, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Nasu and possessing the benefits taught by Tanaka and Nasu.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials having the benefits taught by Tanaka in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As evidenced by Kim, mCBP has a T1 of 2.90 (eV) (pg. 23), wherein T1 is the triplet energy level (¶ [112]).
Per claim 15, mCBP is a carbazole-containing compound.
Regarding claims 19-20, Tanaka in view of Nasu teach the organic EL device of claim 1, as described above. 
Tanaka teaches Fig. 5, which shows an example of the composition ratio of the respective components of the emissive layer (¶ [0052]). Tanaka teaches the light-emitting dopant layer comprises the light-emitting dopant, the assistant dopant, and the host material in a 1:1:1 volume ratio, i.e. each component comprises 1/3 of the volume of the light-emitting dopant layer (¶ [0053]). Tanaka teaches the assistant dopant layer comprises the assistant dopant and the host material in a 1:1 volume ratio, i.e. the assistant dopant and host material each comprise half of the volume of the assistant dopant layer (¶ [0054). Tanaka teaches the host layer contain very small amounts of assistant dopant and light-emitting dopant (¶ [0055]). Based on the ratios of the layers above, the emissive layer comprises the assistant dopant in an amount larger than the light-emitting material. 
Additionally, based on the volume ratios of the layers above, a weight ratio of the host to the assistant dopant and a weight ratio of the assistant dopant to the light-emitting dopant is expected to fall within the claimed ranges of claim 20. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2017/0141340 A1 (“Tanaka”) in view of Nasu et al. WO 2017115834 A1, using Nasu et al. US 2019/0013481 A (“Nasu”) as English translation, as applied to claim 1 above, and further in view of Ikuo et al. KR 20110088457 A—English translation obtained from Google Translate, hereinafter (“Ikuo”).
Regarding claims 16-18, Tanaka in view of Nasu teach the organic EL device of claim 1, as described above. 
Tanaka teaches examples of the host material including mCBP, but does not teach the host material is limited to the examples (¶ [0047]).
Ikuo teaches an organic electroluminescent device comprising at least one compound represented by general formula (1) 
    PNG
    media_image6.png
    137
    467
    media_image6.png
    Greyscale
 (claim 1), wherein it is preferable that the host material used is a compound represented by general formula (1) (pg. 31, ¶ 7). Ikuo teaches a specific example of general formula (1) including formula a-01 
    PNG
    media_image7.png
    103
    168
    media_image7.png
    Greyscale
 (pg. 8).
Ikuo teaches the benefits of the organic electroluminescent device including a compound represented by general formula (1) includes excellent luminous efficiency and durability, and low driving voltage (pg. 3, ¶ 8-9). Ikuo further teaches a compound represented by general formula (1) reduces the charge injection barrier of the organic electroluminescent device and thus the electric field intensity dependence of the charge mobility is reduced (pg. 6, ¶ 7)).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a compound represented by general formula (1) of Ikuo for the host material of the organic EL device of Tanaka in view of Nasu, based on the teaching of Ikuo.  The motivation for doing so would have been to reduce the electric field intensity dependence of the charge mobility, and to provide a device having excellent luminous efficiency and durability and low driving voltage, as taught by Ikuo.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound a-01 as the host, because it would have been choosing a specific example of a compound represented by general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emissive layer of the organic EL device of Tanaka in view of Nasu and Ikuo and possessing the benefits taught by Ikuo.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host materials represented by general formula (1) having the benefits taught by Ikuo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Tanaka in view of Nasu and Ikuo appears silent with respect to (i) the organic EL device satisfying the claimed Equation 1 (claim 16) and the claimed Equation 2 (claim 17); and (ii) a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer is 90% or more.
The instant specification recites that an organic light-emitting device of the instant invention (comprising an auxiliary dopant represented by the claimed Formula 1, a fluorescent dopant, and a host) may satisfy the claimed Equation 1 and Equation 2 (instant ¶ [00117] and [00118]). Additionally, the instant specification recites that an organic light-emitting device satisfying the claimed Equation 2 may have a ratio of a fluorescence component emitted from the fluorescent dopant to a total fluorescence component emitted from the emission layer may be 90% or more (instant ¶ [00121]). The instant specification teaches an example of an organic light-emitting devices in Example 1-2 comprising Compound E1 as a host, Compound AD3 as auxiliary dopant, and FD(5) as a fluorescent dopant (Table 1, 
    PNG
    media_image8.png
    175
    329
    media_image8.png
    Greyscale
(instant ¶ [00201]) and Compound FD(5) has the structure 
    PNG
    media_image9.png
    200
    201
    media_image9.png
    Greyscale
(instant ¶ [00202]).
Since Tanaka in view of Nasu and Ikuo teaches an organic EL device comprising compound a-01 as a host, TBPe as a light-emitting dopant, and compound 816 as the assistant dopant, the same structure as disclosed by the Applicant, the property of a ratio of fluorescent component emitted from the light-emitting dopant to a total of light-emitting components emitted from the emission layer being 90% or more, and organic EL device of Tanaka in view of Nasu and Ikuo satisfying the claimed Equations 1 and 2 is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786